DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “said shaft comprises a relief" in claims 5 and 11-13  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
 The abstract is over 150 words.
The abstract .  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1-20 are objected to because of the following informalities:
In claim 1 “Door-lock device” should be “A door-lock device”.
In claims 2-7 and 9-14 “Door-lock device” should be “The door-lock device”.
In claims 15-20 “Household appliance” should be “A household appliance”.
In claim 1 “in a containment casing” should be “in ”.  
In claims 8 and 15-20 “a lock-door system” should be “a door-lock device”.
In claim 1 “Door-lock device” should be “A door-lock device”.
In claims 7 and 14 “in correspondence of” should be “in”.
In claims 4 and 9-10, the limitation "a working position" in lines 5-6 for each should be “said working position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “comprising” in line 3 is unclear because it is unclear if the household appliance, the door, or the prong comprises the following structure. For the purposes of examination, it is assumed that the household appliance comprises the structure following comprising.
Regarding claims 4 and 9-10, they recite the limitation "a working position" in lines 5-6 for each.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a new or different working position from the one recited in claim 1. For the purposes of examination, it is assumed they are the same.
Regarding claims 1, 8, and 15-20, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purposes of examination, it is assumed “a household appliance, such as a washing machine and the like, wherein” reads “a household appliance, wherein”.
Additionally regarding claims 1, 8, and 15-20, “such as” renders the claims indefinite as it is unclear if the term is intended to limit the scope beyond “a household appliance”. For the purposes of examination, it is assumed “a household appliance, such as a washing machine and the like, wherein” reads “a household appliance, wherein”.
Regarding claims 8, and 15-20, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purposes of examination, it is assumed “or the like” is omitted.
Claims 2-3, 5-7, 11-14, they are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2017664 A1 (hereinafter ‘664).
In regards to claim 1, as best under stood in light of previous 112 rejections, ‘664 teaches a door-lock device for a household appliance (para 1), such as a washing machine and the like, wherein said household appliance comprises a door (para 19) provided with a prong (17), comprising a containment casing (1), a holding unit (see figs 1 and 2)), arranged in said containment casing , intended to engage with the prong for holding it (see fig 1), a slider (6), contained in a containment casing (see fig 2), associated with said holding unit (see fig 2), so as to assume a rest position (fig 3) and a working position (fig 1), when said prong  is engaged with said holding unit (see fig 1), an electromechanical control module (15 and 16) comprising a locking pin (16), capable of assuming a retracted position (see fig 2), in which it enables the power supply of said household appliance (para 22),  and an extracted position (fig 4), in which it disables the power supply of said household appliance (para 28), characterized in that it comprises a blocking lever (15) arranged so as to assume a first position (fig 2), in which with its own dimensions it prevents said locking pin to move from said retracted position to said extracted position (fig 2), and a second position (fig 4), in which it releases said locking pin , so as to allow the movement from said retracted position to said extracted position, and in that said slider  and said blocking lever  are configured so that the movement of said slider  from said rest position to said working position causes the movement from said first position to said second position of said blocking lever (see figs 1-4).
	However ‘664 does not teach a locking pin, capable of assuming a retracted position, in which it disables the power supply of said household appliance, and an extracted position, in which it enables the power supply of said household appliance, characterized in that it comprises a blocking lever arranged so as to assume a first position, in which with its own dimensions it prevents said locking pin to move from said retracted position to said extracted position, and a second position, in which it releases said locking pin, so as to allow the movement from said retracted position to said extracted position.
	If the pin was provided on the opposite side of the blocking lever, and the blocking lever was respectively rearranged (13 being on the other side of 15) these limitations would be met.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided the pin on the opposite side of the blocking lever and adjusted the blocking lever so that it is on the opposite side of the curve guide, as doing so would only amount to rearrangement of parts (See MPEP 2144.04 VI C).
In regards to claim 2, ‘664 teaches the door-lock device according to claim 1, characterized in that said blocking lever is pivoted on a pin (14) so as to rotate with respect to said pin (para 19).  
In regards to claim 3, ‘664 teaches the door-lock device according to claim 2, characterized in that said pin is fixed to said containment casing (See fig 2).  
In regards to claim 4, as best under stood in light of previous 112 rejections, ‘664 teaches the door-lock device according to claim 1, characterized in that said slider comprises a curve guide (13) and in that said blocking lever comprises a cam arranged so as to slide on said curve guide (figs 2 and 4), wherein, when said slider moves from said rest position to a working position, said blocking lever moves from said first to said second position, and vice versa (see figs 2 and 4).
In regards to claim 5, ‘664 teaches the door-lock device according to claim 1, characterized in that said holding unit comprises a hook (3), intended to engage with said prong of said door, a shaft (2), arranged so as to rotate when said prong  is engaged with said rotating hook (figs 3 and 5), wherein said shaft comprises a relief (6a), arranged so as to cause the movement from said rest position to said working position of said slider when said prong  is engaged with said rotating hook (See figs 3 and 5).
In regards to claim 6, ‘664 teaches the door-lock device according to claim 5, characterized in that said shaft is pivoted on said containment casing (see fig 6).  
In regards to claim 7, ‘664 teaches the door-lock device according to claim 5, characterized in that said containment casing  has an opening (See opening in fig 5), through which said prong can be inserted (fig 5), and in that said hook is arranged in correspondence of said opening (see fig 5), so as to engage with said prong when said door of said household appliance is closed (see fig 5).  
In regards to claim 9, as best under stood in light of previous 112 rejections, ‘664 teaches the door-lock device device according to claim 2, characterized in that said slider comprises a curve guide (13) and in that said blocking lever comprises a cam arranged so as to slide on said curve guide (figs 2 and 4), wherein, when said slider moves from said rest position to a working position, said blocking lever moves from said first to said second position, and vice versa (see figs 2 and 4).  
In regards to claim 10, as best under stood in light of previous 112 rejections, ‘664 teaches the door-lock device according to claim 3, characterized in that said slider comprises a curve guide (13) and in that said blocking lever comprises a cam (short end of 15) arranged so as to slide on said curve guide (figs 2 and 4), wherein, when said slider moves from said rest position to a working position, said blocking lever moves from said first to said second position, and vice versa (see figs 2 and 4).
In regards to claim 11, ‘664 teaches the door-lock device according to claim 2, characterized in that said holding unit comprises a hook (3), intended to engage with said prong of said door, a shaft (2), arranged so as to rotate when said prong  is engaged with said rotating hook (figs 3 and 5), wherein said shaft comprises a relief (6a), arranged so as to cause the movement from said rest position to said working position of said slider when said prong  is engaged with said rotating hook (See figs 3 and 5).  
In regards to claim 12, ‘664 teaches the door-lock device according to claim 3, characterized in that said holding unit comprises a hook (3), intended to engage with said prong of said door, a shaft (2), arranged so as to rotate when said prong  is engaged with said rotating hook (figs 3 and 5), wherein said shaft comprises a relief (6a), arranged so as to cause the movement from said rest position to said working position of said slider when said prong  is engaged with said rotating hook (See figs 3 and 5).
In regards to claim 13, ‘664 teaches the door-lock device according to claim 4, characterized in that said holding unit comprises a hook (3), intended to engage with said prong of said door, a shaft (2), arranged so as to rotate when said prong  is engaged with said rotating hook (figs 3 and 5), wherein said shaft comprises a relief (6a), arranged so as to cause the movement from said rest position to said working position of said slider when said prong  is engaged with said rotating hook (See figs 3 and 5).
In regards to claim 14, ‘664 teaches the door-lock device according to claim 6, characterized in that said containment casing  has an opening (See opening in fig 5), through which said prong can be inserted (fig 5), and in that said hook is arranged in correspondence of said opening (see fig 5), so as to engage with said prong when said door of said household appliance is closed (see fig 5).
Claim(s) 8, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US 20170145613 A1 (hereinafter Choi) in view of '664.
In regards to claim 8, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 1. 
‘664 teaches a lock-door system according to claim 1 (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 15, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 2. 
‘664 teaches a lock-door system according to claim 2 (see rejection of claim 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 16, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 3. 
‘664 teaches a lock-door system according to claim 3 (see rejection of claim 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 17, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 4. 
‘664 teaches a lock-door system according to claim 4 (see rejection of claim 4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 18, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 5. 
‘664 teaches a lock-door system according to claim 5 (see rejection of claim 5).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 19, as best under stood in light of previous 112 rejections, Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 6. 
‘664 teaches a lock-door system according to claim 6 (see rejection of claim 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
In regards to claim 20, as best under stood in light of previous 112 rejections,  Choi teaches a household appliance (See fig 2), such as a washing machine and the like, comprising a chassis (121), having a compartment (122) accessible through an opening (see fig 2), a door (130), hinged to said chassis for closing said opening for access to a basket (110) or the like, a prong (135) associated to said door (see fig 2).
However, Choi does not teach characterized in that it comprises a lock-door system according to claim 7. 
‘664 teaches a lock-door system according to claim 7 (see rejection of claim 7).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Choi’s lock-door system with ‘664’s in order to simplify the machine (‘664 para 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stickel et al. GB 2133455 A - teaches a pin being pressed in the open position.
Tsunekawa et al. US 4982063 A - teaches a similar blocking lever.
Lee et al. KR 20070054790 A - teaches a similar mechanism without a pin.
Dirnberger US 20030197387 A1 - teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675